Citation Nr: 1813211	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). In August 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

However, VA is not required to send a notice when the Veteran submits a "fully developed" claim. Pursuant to the Secretary's program to expedite VA claims, a claim submitted in a "fully developed" status limits the need for further development of the claim by VA. When filing a fully developed claim, the Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ. The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for disability compensation and of the Veteran's and VA's respective duties for obtaining evidence. 

In this case, no notice was sent prior to the initial unfavorable AOJ decision, as the Veteran elected to submit his claim in a "fully developed" status. Thus, notice was not required. The Veteran has not alleged that he was unable to have a meaningful opportunity to participate in the development of his claim. As such, the Board finds the Veteran was not prejudiced by any technical notice deficiency. See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004). Accordingly, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  The Board notes that the Veteran submitted two Authorization for Release of Information forms without providing the medical source.  When VA contacted the Veteran, the Veteran refused to confirm any verifying information besides his name.  The Court has held that the duty to assist a claimant is not a one-way street, and in the instant case, that the claimant must cooperate to the fullest extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). In order to cooperate "to the fullest extent in the development of his claim," the Veteran may have to provide evidence that is obtainable only by him, specific data not available by other sources, and where "he may or should have information that is essential in obtaining the putative evidence." Id. This duty to cooperate includes providing medical records and other types of evidence, responding to requests from VA, and attending necessary medical examinations.  Based on the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in July 2016, with an addendum opinion added in October 2017. Based on the examination, including an addendum opinion, and the records, the VA medical examiner was able to provide adequate opinions.  Accordingly, the Board determines that VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 
Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss, manifested to a compensable degree within a certain time after service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.385. For hearing loss, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are presumed service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

To establish the presence of hearing loss for VA compensation purposes, the Veteran has to show his bilateral hearing loss constitutes a disability by proffering evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent (Maryland CNC Test). 38 C.F.R. § 3.385. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385. As such, the first element of service connection is met. The Board also concedes that the Veteran was exposed to some degree of noise during active service while working as an engineer in arms qualification with no ear protection. Therefore, the second element of service connection has been met. What remains for consideration is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

The service treatment records note normal ears and drums with no complaints, symptoms, signs, or diagnoses of bilateral hearing loss. The service records show the Veteran affirmatively denied any ear- or drum-related trouble while in service. The audiographs conducted at induction, annual examination, and at separation revealed normal findings. 

Post-service outpatient treatment records show that the Veteran had decreased hearing acuity in 2014, about forty-five years after service.  Besides this one-time audiometric study, the file is sparse with any medical evidence.  
Then in July 2016, the Veteran underwent an in-person examination with a VA examiner. The Veteran was diagnosed with bilateral sensorineural hearing loss. Despite the significant hearing loss, the VA examiner, a doctor of audiology, opined that due to the Veteran's normal audiological testing during separation, the Veteran's bilateral hearing loss is less likely than not caused by or a result of military noise exposure.  In the October 2017 addendum opinion, the examiner affirmed her previous opinion.  The examiner considered the service treatment records, in particular the March 1964 entrance examination, May 1965 annual examination, and May 1967 separation examination, and opined that the Veteran's bilateral hearing loss is less likely than not caused by or etiologically related to any incident of active service.  In the examiner's rationale, the examiner cited to scientific studies conducted by the Institute of Medicine wherein it was determined that there is no scientific basis for the concept that hearing loss develops many years after exposure. 

The Board finds that the VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. 

In regards to direct service connection, the Board finds the Veteran's bilateral hearing loss does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no medical nexus between active service and the current disability. The records show that the Veteran has a current diagnosis of bilateral hearing loss. Although the service treatment records are silent for any complaints, symptoms, or diagnosis of bilateral hearing loss during his active service, the Board finds that the Veteran was exposed to some degree of noise while working as an engineer.  However, considering the fact that the service treatment records show the Veteran had normal ears and drums and the audiographs were normal at induction and separation, together with the VA examiner's October 2017 finding that the Institute of Medicine's research establishes that there is no scientific basis for hearing loss to develop years after noise exposure, the Board finds no medical evidence of a nexus between the bilateral hearing loss and the in-service injury. Accordingly, service connection based on in-service occurrence is not warranted. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's bilateral hearing loss, a chronic disease, manifested to a compensable level in the first post-service year . 38 C.F.R. § 3.309(a). Based on the records, the Veteran's bilateral hearing loss was first documented in 2014, more than forty-five years after his service. As there is no evidence of manifestation within the first post-service year, service connection for bilateral hearing loss based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of bilateral hearing loss on a continuous basis. For instance, service treatment records show no occurrence of symptoms or signs associated with hearing loss except for a one-time incident of earache. In fact, based on the records, the Veteran first mentioned hearing deficits in 2014, which is over forty-five years after service. As the records do not show a continuity of symptomatology, the Veteran's bilateral hearing loss cannot be presumptively service connected. 

The Board acknowledges the Veteran's lay statement that military noise exposure caused his bilateral hearing loss. However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show normal ears and drums with normal audiographs at service separation, and his post-service records show no hearing deficits until 2014, over forty-five years after service. Further, the Board finds compelling the conclusion of the VA examiner in October 2017 that the current state of medical knowledge establishes that there is no scientific basis for the concept that hearing loss develops many years after exposure. Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's bilateral hearing loss and service. 

In conclusion, although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence establishes that his bilateral hearing loss was not manifested during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


